Citation Nr: 1526525	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  12-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files were reviewed for this appeal.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

Additional evidence has been associated with the electronic record since the August 2012 Supplemental Statement of the Case without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  As the issue is being remanded for additional development, the AOJ will have an opportunity to consider this evidence in the first instance.  38 C.F.R. §§ 19.31, 19.37, 20.1304.

A September 2014 rating decision denied entitlement to service connection for bilateral upper extremity peripheral neuropathy.  The appellant has not yet filed a notice of disagreement with this determination.  He is advised that he has the remainder of the one-year period following notice of the decision (i.e., from September 26, 2014) in which to do so, if he so desires.

The record also reflects that the Veteran has filed a new claim at the RO in May 2015 which included claims for an increased rating for diabetes mellitus, service connection for bilateral upper extremity nerve condition and service connection for kidney condition, secondary to diabetes mellitus..  The RO has since requested a VA examination in connection with the new claim.  As the RO is already developing the claims, per a June 2015 deferred rating action, there is no need to refer the new claim for appropriate action at this time.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking a rating in excess of 20 percent for his service-connected diabetes mellitus.  The Veteran had alleged that he has a kidney condition secondary to his service-connected diabetes mellitus.  Records reflect that the Veteran was hospitalized in December 2014 and April 2015 with an admitting diagnosis of nephrolithiasis.  The Veteran's last VA diabetes mellitus examination was conducted in June 2012, and the Veteran's disability had worsened since that time demonstrated by the fact that he has since developed diabetic peripheral neuropathy of the lower extremities.  

The Court of Appeals for Veterans Claims has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected diabetes mellitus, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

The Board notes that according to a June 2015 deferred rating decision, an in-person increase endocrine diabetes mellitus disability benefits questionnaire (DBQ) was requested for the examiner to evaluate the severity of the Veteran's diabetes.  Additionally, a genitourinary examination was requested for a secondary medical opinion whether the Veteran had a kidney condition due to his service-connected diabetes mellitus.  Thus it appears that the RO may have already scheduled the appropriate examinations.  If not, one should be scheduled for reasons explained above.

Finally, the claims file contains VA treatment records from February 2011 to September 2014.  Outstanding VA treatment records from the Minneapolis VA Health Care System, to include the Community Based Outpatient Clinic in Mankato, dated from September 2014 to present, and to include hospitalization records from December 2014 and April 2015, should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should undertake efforts to obtain all treatment records from the Minneapolis VA Health Care System, to include the Community Based Outpatient Clinic in Mankato, dated from September 2014 to present, to include any hospitalization records from December 2014 and April 2015, and associate them with the claims file.

2.  Thereafter, schedule the Veteran for a VA diabetes mellitus examination (if one was not already done in 2015), to assess the current severity of his condition.

The entire claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file and VBMS/Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished. All pertinent symptomatology and findings must be reported in detail.

The examiner must address whether the Veteran's diabetes mellitus requires regulation of activities (avoidance of strenuous occupational and recreational activities); whether the Veteran's diabetes mellitus has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalizations and, if so, the number of such hospitalizations in any 12 month period; and whether the Veteran's diabetes mellitus requires twice per month or more frequent visits to a diabetic health care provider, and, if so, the frequency.  The examiner must also state whether the Veteran's diabetes mellitus causes any complications (other than the separately service-connected hypertension and bilateral lower extremity peripheral neuropathy) and, if so, the severity of such complications.

A complete rationale for all opinions must be provided.

3.  Then, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




